DETAILED ACTION
This office action is in responsive to Applicant’s submission filed on 10/5/2020. Claims 1-20 are pending in the application. As such, claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gildein et al. (US20170076713A1)(hereinafter "Gildein"), and in further view of Lee  et al. (US20200394362A1)(hereinafter "Lee").

Regarding claim 1, Gildein teaches a system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: (Gildein, Par. 0045:” Communication device 110 and computer system 120 includes processors 401, cache 403, memory 402, persistent storage 405, communications unit 407, input/output [I/O] interface[s] 406 and communications fabric 404.”, and Par. 0047:” Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 405 and in memory 402 for execution by one or more of the respective processors 401 via cache 403.”, and Par. 0056:” In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays [FPGA], or programmable logic arrays [PLA] may execute the computer readable program instructions by utilizing state information of the computer readable program instructions ….”).
detecting an access of audio content by a user, wherein the access of the audio content causes auditory presentation of the audio content to the user; (Gildein, Par. 0010:” … context corrected audio content is delivered to each teleconference participant [user] in their preferred natural language in near real-time.”). Note: conference participants accessing conference voice data in a preferred language necessarily requires that the participants’ access is detected.
identifying an acronym in the audio content; (Gildein, Par. 0029:” ... content monitor 208 can pass transcript text towards text substitution 214 when a word, acronym or portion of a word of the transcript text exists in substitute word store 126.”, and Par. 0040:” ... Step 306 manage content uses speech/text 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus. When records are found [e.g., acronyms, sensitive words] text substitution 214 is operated using contextual elements provided from the teleconference session to expand or replace acronyms, word fragments, vernacular, etc.”). Note: when record is found, is referring to identifying an acronym.
identifying an acronym expansion for the acronym in one or more resources associated with the user; (Gildein, Par. 0032:” In one embodiment of the present invention, text substitution 214 can determine the most likely substitution text when provided with a word, sentence, sentence fragment or other word fragment. Text substitution 214 will replace, expand or contract a word or sentence in the teleconference transcript considering context of the conversation provided by content monitor 208. For example, an acronym can be expanded to full meaning, a sensitive word can be censored or replaced or a word fragment [e.g., full word lost in noise] can be replaced with a predicted word. Text substitution 214 provides augmented transcript to text/speech converter 222 and/or translation generator 216 as required by teleconference session.”, and Par. 0018:” In one embodiment of the present invention, call hub controller 122 comprises, profile store 124, substitute word store 126, audio processor 128, cognitive engine 130 and audio output generator 132.”, and Par. ... profile store 124, consists of one or more profile stores 124. An embodiment of the present invention comprises profile store[s] 124 to register each calling device and information such as but not limited to call identifier, language used, voiceprint, volume level and background noise. Profile store[s] 124 is a historic record of teleconference metrics that cognitive engine 130 uses as corpus for continuous learning and adaptation.”, and Par. 0022:” In one embodiment of the present invention, substitute word store 126 consists of one or more substitute word stores 126. In an embodiment of the present invention substitute word store[s] 126 is a record of sensitive words, acronyms, word fragments, vernacular or any other lexica used for text substitution.”). Note: user resources are referred to data contained in the profile store and historic record. 
dynamically substituting the acronym expansion for the acronym during the auditory presentation of the audio content. (Gildein, Par. 0036:” In one embodiment of the present invention, audio composer 224 can combine conditioned audio from audio conditioner 220 and speech from text/speech converter 222. The audio conditioned, authentic voice [original voice from audio feed 204] will be provided when the base language of the teleconference speaker and teleconference participant is common. When text substitution is introduced [e.g., acronym, sensitive word, etc.], audio from text/speech converter 222 replaces the original audio word or phrase with a synthetic voice. In the case where translation generator 216 provides alternate natural language, audio composer 224 combines audio conditioner 220 and the natural language synthetic voice audio. Some embodiments can provide audio indicators such as, but not limited to, modified voice pitch or generic sound, to alert a teleconference participant where text substitution 214 exists.”). Note: when text (acronym) is substituted that is the expansion equivalent of the acronym, the audio composer combines audio of the expanded acronym with the rest of the audio.
Gildein fails to explicitly disclose, however, Lee teaches generating a confidence score for the acronym expansion based on a relationship between the user and the one or more resources; and based on the confidence score, (Lee, Par. 0044:” When a plurality of sentences correspond to the shorthand word [acronym], the input and output interface 1300 may provide a sentence corresponding to the shorthand word to the user based on priority [confidence] indicating an optimal sentence with which the shorthand word is to be replaced.”, and Par. 0101:” When a plurality of sentences corresponding to a shorthand word are generated by the recognition result provider 1220-4, the recognition result provider 1220-4 may also provide priority indicating an optimal sentence with which the shorthand word is to be replaced. In this case, a sentence having the highest priority may be provided to the user as a sentence corresponding to the shorthand word.”). Note: Shorthand word (acronym) is selected based on the resource (relationship) associated with the user, consequently in a BRI sense, when the shorthand is generated including the relevant priority, it implies that acronym expansion is based on the relationship between the user and resources
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein in view of Lee to generate a confidence score for the acronym expansion based on a relationship between the user and the one or more resources; and based on the confidence score, in order to provide a sentence corresponding to the shorthand word to the user, thus assisting the user’s input, as evidence by Lee (See Pars. 0044 and 0004).

	Regarding claim 2, Gildein teaches the system of claim 1, wherein identifying an acronym in the audio content comprises applying to the audio content at least one of: a natural language processing (NLP) algorithm or an audio recognition algorithm. (Gildein, Par. 0040:” There second category of teleconference audio augmentation is content management. Step 306 manage content uses speech/text [audio recognition] 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus. When records are found [e.g., acronyms, sensitive words] text substitution 214 is operated using contextual elements provided from the teleconference session to expand or replace acronyms, word fragments, vernacular, etc... Other embodiments of the present invention provide translation or substitution of technical terms into local vernacular or language level of teleconference participants.”). 

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, and Lee and in further view of Silverstein et al. (US20220084527A1)(hereinafter " Silverstein ").
Regarding claim 3, Gildein and Lee fail to explicitly disclose, however, Silverstein teaches the system of claim 1, wherein identifying an acronym in the audio content comprises: accessing a text version of the audio content; and (Silverstein, Par. 0022:” Further in the embodiment, identification program 138 converts the speech of the speaker to text. Further in the embodiment, identification program 138 identifies one or more targets in the text. Further in the embodiment, identification program 138 determines whether the target is a name of a person or an acronym.”).
using text-based search tools to identify the acronym in the text version of the audio content. (Silverstein, Par. 0022:” Further in the embodiment, identification program 138 converts the speech of the speaker to text. Further in the embodiment, identification program 138 identifies one or more targets in the text. Further in the embodiment, identification program 138 determines whether the target is a name of a person or an acronym.”, and Par. 0030:” According to an embodiment, identification program 138 identifies one or more targets in the text of the identified speaker.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Silverstein to access a text version of the audio content; and using text-based search tools to identify the acronym in the text version of the audio content, in order to  improve the field of electronic conferences by providing a dynamic means of automatically resolving content presented in the electronic conference, as evidence by Silverstein (See Par. 0009).

Regarding claim 4, Gildein teaches the system of claim 3, wherein accessing the text version of the audio content comprises at least one of:  receiving the text version of the audio content with the audio content; (Gildein, Par. 0040:” There second category of teleconference audio augmentation is content management. Step 306 manage content uses speech/text 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus.”).
receiving a location of the text version of the audio content along with the audio content; or creating the text version of the audio content from the audio content. (Gildein, Par. 0040:” There second category of teleconference audio augmentation is content management. Step 306 manage content uses speech/text 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus. When records are found (e.g., acronyms, sensitive words) text substitution 214 is operated using contextual elements provided from the teleconference session to expand or replace acronyms, word fragments, vernacular, etc...”).

Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, and Lee and in further view of Viktors Berstis  (US20040187084A1)(hereinafter "Berstis").

Regarding claim 5, Gildein and Lee fail to explicitly disclose, however, Berstis teaches the system of claim 1, wherein the one or more resources associated with the user comprise at least one of: a graph database of the user; a user model of the user; or a document of the user. (Berstis,” Fig. 9 depicts a graph database”, and Par. 0040:” Acronym/glossary tool 406 may be invoked by word processor 402 to perform processing on acronyms detected in datastreams generated by reading documents and text files 408. Acronym/glossary tool 406 may read and write User Glossary A 416 and User Glossary B 418. A glossary is an indexed list of terms or words found in or relating to a specific subject or text with explanatory words or phrases. Acronym/glossary tool 406 uses these glossaries to provide lists of previously defined acronyms. A standard glossary could be provided to acronym/glossary tool 406 in a manner similar to the provision of Standard Dictionary 410.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Berstis to have a graph database of the user; a user model of the user; or a document of the user, in order to specify an option for the automatic expansion of the displayed acronym, as evidence by Berstis (See Par. 0062).

Regarding claim 6, Gildein and Lee fail to explicitly disclose, however, Berstis teaches the system of claim 1, wherein identifying an acronym expansion for the acronym comprises: creating a user-specific context for the acronym based on the one or more resources associated with the user; and (Berstis, “Fig. 9 depicts "User Glossary A and B which are created and represent a user-specific context.”, and Par. 0041:” User Glossary A 416 and User Glossary B 418 may be user-customizable and user-editable so that the content of the glossary may be tailored to the specific use required by a user of the data processing system. Alternatively, one of these glossaries may be a standard glossary that contains acronyms used by the general public in a manner similar to Standard Dictionary 410 providing commonly used words. Acronym/glossary tool 406 may provide one glossary per document so that each glossary is tailored to the specific content of a single document.”).
creating a global context for the acronym based on one or more global data sources. (Berstis, “Fig. 9 depicts ‘Corporate Dictionary’ that is created and represent a global context”, and Par. 0066:” User Dictionary/Glossary A 910 and User Dictionary/Glossary B 908 are depicted as child dictionaries/glossaries of parent dictionary/glossary 906. Department A Dictionary/Glossary 906 and Department B Dictionary/Glossary 904 are depicted as child dictionaries/glossaries of parent dictionary/glossary 902. Corporate Dictionary/Glossary 902 [global context] is depicted as the root glossary.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Berstis to create a user-specific context for the acronym based on the one or more resources associated with the user; and  creating a global context for the acronym based on one or more global data sources, in order to specify an option for the automatic expansion of the displayed acronym, as evidence by Berstis (See Par. 0062).

Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, Lee and Berstis and in further view of Jetley et al.  (US20190179898A1)(hereinafter "Jetley").

Regarding claim 7, Gildein, Lee and Berstis fail to explicitly disclose, however, Jetley teaches the system of claim 6, wherein the one or more global data sources comprise an acronym list provided by at least one of: a search engine; a government entity; or an organization associated with the user. (Jetley, Par. 0006:” In one example, a system can build a knowledge base that includes a list of acronyms and their expansions for a particular user, team, organization, etc. Contextual data associated with that particular user, team, or organization can be analyzed to find the most relevant meaning for a list of acronyms.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Lee and Berstis in view of Jetley to employ a search engine; a government entity; or an organization associated with the user, in order to improve user interaction with a computing device, as evidence by Jetley (See Par. 0007).

Regarding claim 8, Gildein, Lee and Berstis fail to explicitly disclose, however, Jetley teaches the system of claim 6, wherein the global context is further based on at least one of: a location of the user; a profession of the user; or a membership of the user. (Jetley, Par. 0006:” Such contextual data can be analyzed with a set of documents to rank expansions and definitions based on who in the organization used one or more acronyms, and when they used them. The use of organizational data or other relevant contextual data produces a knowledge base that is more local [location] to a person, team, a department, or an organization, which may be more accurate than a database using broader resources, such as dictionary definitions, etc.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Lee and Berstis in view of Jetley to employ a location of the user; a profession of the user; or a membership of the user, in order to improve user interaction with a computing device, as evidence by Jetley (See Par. 0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gildein, and Lee and in further view of Jetley.

Regarding claim 9, Gildein, Lee and Berstis fail to explicitly disclose, however, Jetley teaches the system of claim 1, wherein the relationship between the user and the one or more resources describes at least one of: authorship of the one or more resources; or access information of the one or more resources. (Jetley, Par. 0033:” In some configurations, the knowledge base 104 can be updated or accessed by each application, team, device, individual or organization in a controlled manner by the use of access control rights. In one example, each team, device, application, or certain individuals can have access to certain portions of the knowledge base 104. Each portion can comprise acronym expansions that are associated with a role of an individual, team, or company. Thus, each team, device, application, or certain individuals can have access to contextually-relevant acronym expansions.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Jetley to employ authorship of the one or more resources; or access information of the one or more resources, in order to improve user interaction with a computing device, as evidence by Jetley (See Par. 0007).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, and Lee and in further view of Gaurav Bhalotia (US20140136567A1)(hereinafter “Bhalotia”).

Regarding claim 10, Gildein and Lee fail to explicitly disclose, however, Bhalotia teaches the system of claim 1, wherein generating a confidence score comprises: assigning an acronym expansion score to the acronym expansion in each of the one or more resources associated with the user; and (Bhalotia, Par. 0065:” At 604, various scores and/or counts for the abbreviation pairs are determined as applicable, for use in associating one or more expansion scores with each pair. Expansion scores may typically be based on a combination of a popularity score and one or more topic specific scores and used to rank expansions relative to other expansions. In various embodiments, a variety of scoring techniques may be used to form an expansion score.”).
combining each acronym expansion score to generate the confidence score. (Bhalotia, Par. 0053:” At 306, the best matches [confidence] [e.g., between a short form and a long form] are determined. In some embodiments, the portion of the process performed at 306 is implemented by abbreviation engine 110. As described in more detail below, expansions can be scored and ranked by such factors as their affiliation with a particular topic [“MRI” is very likely to be used in a health context] and their popularity [e.g., within collection 102 as a whole]. If context cannot be ascribed to a term [e.g., a user is visiting the site for the first time or the term is particularly ambiguous, such as “MS”], in some embodiments, a variety of possible expansions are presented to the user. For example, the top ranked expansion [i.e., having the highest expansion score] [highest confidence] from the top three categories is provided so that the user can guide the search results accordingly.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Bhalotia to assign an acronym expansion score to the acronym expansion in each of the one or more resources associated with the user; and combining each acronym expansion score to generate the confidence score, in order to provide the user with an indication of the expansion of that acronym, as evidence by Bhalotia (See par. 0086).

Regarding claim 11, Gildein and Lee fail to explicitly disclose, however, Bhalotia teaches the system of claim 1, wherein dynamically substituting the acronym expansion for the acronym comprises: comparing the confidence score to a threshold value, wherein the threshold value is used to determine whether to substitute the acronym expansion for the acronym; and (Bhalotia, Par. 0056:” In some cases, the user is first polled to determine whether the expansion is correct. In some embodiments, the weight given to terms within the query may vary. If, for example, the expansion has a high expansion score [as described in more detail below] [confidence score], results having the expansion in them may be ranked highly. Similarly, if the expansion has a low expansion score, the presence of the expansion in a particular result may factor very little, or negatively, into whether it is presented at 308.”).
when the confidence score meets or exceeds threshold value, dynamically substituting the acronym expansion for the acronym. (Bhalotia, Par. 0059:” In some embodiments, other thresholds may be applied, such as requiring that expansions have an expansion score above a certain value [minimum score]. Similarly, in some embodiments the expansions presented to a user include an indication of the topics with which they are associated and/or are grouped by topic rather than ranked by overall popularity.”) Note: It is obvious that a substitution is decided by an expansion having a minimum score (above certain value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Lee in view of Bhalotia to compare the confidence score to a threshold value, wherein the threshold value is used to determine whether to substitute the acronym expansion for the acronym; and  when the confidence score meets or exceeds threshold value, dynamically substituting the acronym expansion for the acronym, in order to provide the user with an indication of the expansion of that acronym, as evidence by Bhalotia (See par. 0086).

Claims 12 – 16  are rejected under 35 U.S.C. 103 as being unpatentable over Gildein (US20170076713A1) , and in further view of Naar et al. (US20180063270A1)(hereinafter "Naar"), Lee  (US20200394362A1) , Kondadadi et al. (US20170199963A1)(hereinafter " Kondadadi").

Regarding claim 12, Gildein teaches a method comprising: identifying an acronym expansion for the acronym in one or more resources associated with the user; (Gildein, Par. 0032:” In one embodiment of the present invention, text substitution 214 can determine the most likely substitution text when provided with a word, sentence, sentence fragment or other word fragment. Text substitution 214 will replace, expand or contract a word or sentence in the teleconference transcript considering context of the conversation provided by content monitor 208. For example, an acronym can be expanded to full meaning, a sensitive word can be censored or replaced or a word fragment [e.g., full word lost in noise] can be replaced with a predicted word. Text substitution 214 provides augmented transcript to text/speech converter 222 and/or translation generator 216 as required by teleconference session.”, and Par. 0018:” In one embodiment of the present invention, call hub controller 122 comprises, profile store 124, substitute word store 126, audio processor 128, cognitive engine 130 and audio output generator 132.”, and Par. ... profile store 124, consists of one or more profile stores 124. An embodiment of the present invention comprises profile store[s] 124 to register each calling device and information such as but not limited to call identifier, language used, voiceprint, volume level and background noise. Profile store[s] 124 is a historic record of teleconference metrics that cognitive engine 130 uses as corpus for continuous learning and adaptation.”, and Par. 0022:” In one embodiment of the present invention, substitute word store 126 consists of one or more substitute word stores 126. In an embodiment of the present invention substitute word store[s] 126 is a record of sensitive words, acronyms, word fragments, vernacular or any other lexica used for text substitution.”). Note: user resources are referred to data contained in the profile store and historic record;
dynamically substituting the acronym expansion for the acronym during the auditory presentation of the audio content. (Gildein, Par. 0036:” In one embodiment of the present invention, audio composer 224 can combine conditioned audio from audio conditioner 220 and speech from text/speech converter 222. The audio conditioned, authentic voice [original voice from audio feed 204] will be provided when the base language of the teleconference speaker and teleconference participant is common. When text substitution is introduced [e.g., acronym, sensitive word, etc.], audio from text/speech converter 222 replaces the original audio word or phrase with a synthetic voice. In the case where translation generator 216 provides alternate natural language, audio composer 224 combines audio conditioner 220 and the natural language synthetic voice audio. Some embodiments can provide audio indicators such as, but not limited to, modified voice pitch or generic sound, to alert a teleconference participant where text substitution 214 exists.”). Note: when text (acronym) is substituted that is the expansion equivalent of the acronym, the audio composer combines audio of the expanded acronym with the rest of the audio. 
Gildein fails to explicitly disclose, however, Naar teaches detecting an access of audio content by a user device of a user, wherein the access of the audio content causes auditory presentation of the audio content using a media player of the user device; (Naar, Par. 0043:” other optional client application modules 240, such as applications for social networking, word processing, calendaring, mapping, weather, stocks, time keeping, virtual digital assistant, presenting, number crunching [spreadsheets], drawing, instant messaging, e-mail, telephony, video conferencing, photo management, video management, a digital music player, a digital video player, 2D gaming, 3D [e.g., virtual reality] gaming, electronic book reader, and/or workout support; and”, and Par. 0076:”   ... the user device 102-1 provides a list 504 of service identifiers [e.g., tags, names, acronyms, service IDs, or resource identifiers, etc.] on user interface 502 as shown in FIG. 5.”).
identifying an acronym in the audio content using an evaluation component accessible to the user device; (Naar, Par. 0076:” ... the user device 102-1 provides a list 504 of service identifiers [e.g., tags, names, acronyms, service IDs, or resource identifiers, etc.] on user interface 502 as shown in FIG. 5.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein in view of Naar to detect an access of audio content by a user device of a user, wherein the access of the audio content causes auditory presentation of the audio content using a media player of the user device; identifying an acronym in the audio content using an evaluation component accessible to the user device, in order to obtain a first content item associated with a first resource identifier of the one or more resource identifiers, thereby improving network operability and managing free content changed over the network between user devices and web servers as evidence by Naar (See Pars. 0007 and 0003).
Gildein and Naar fail to explicitly disclose, however, Lee teaches generating a confidence score for the acronym expansion based on interaction information between the user and the one or more resources; (Lee, Par. 0044:” When a plurality of sentences correspond to the shorthand word [acronym], the input and output interface 1300 may provide a sentence corresponding to the shorthand word to the user based on priority [confidence] indicating an optimal sentence with which the shorthand word is to be replaced.”, and Par. 0101:” When a plurality of sentences corresponding to a shorthand word are generated by the recognition result provider 1220-4, the recognition result provider 1220-4 may also provide priority indicating an optimal sentence with which the shorthand word is to be replaced. In this case, a sentence having the highest priority may be provided to the user as a sentence corresponding to the shorthand word.”). Note: Shorthand word (acronym) is selected based on the resource (relationship) associated with the user, consequently in a BRI sense, when the shorthand is generated including the relevant priority, it implies that acronym expansion is based on the relationship between the user and resources
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Naar in view of Lee to generate a confidence score for the acronym expansion based on interaction information between the user and the one or more resources, in order to provide a sentence corresponding to the shorthand word to the user, thus assisting the user’s input. as evidence by Lee (See Pars. 0044 and 0004).
Gildein, Naar, and Lee fail to explicitly disclose, however, Kondadadi teaches when the confidence score meets or exceeds a threshold value, dynamically substituting the acronym expansion for the acronym; and (Kondadadi, Par. 0087:” ... In some embodiments, multiple alternative hypotheses for the proper expanded form of an acronym/abbreviation may each be matched to one or more terms and/or codes to generate multiple alternative hypotheses for proper terms and/or codes for the extracted medical fact, with corresponding probabilities and/or scores. In some embodiments, if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold, then the acronym/abbreviation itself, rather than the determined expanded form, may be used as input to subsequent processing such as entity detection and/or normalization/coding.”). Note: In a BRI sense if the score is below threshold, the expansion substitution will not be substituted, conversely, it implies when the confidence score meets or exceeds a threshold the expansion substitution will be substituted.
when the confidence score does not meet or exceed the threshold value, preventing substitution of the acronym expansion for the acronym. (Kondadadi, Par. 0087:” ... In some embodiments, multiple alternative hypotheses for the proper expanded form of an acronym/abbreviation may each be matched to one or more terms and/or codes to generate multiple alternative hypotheses for proper terms and/or codes for the extracted medical fact, with corresponding probabilities and/or scores. In some embodiments, if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold, then the acronym/abbreviation itself, rather than the determined expanded form, may be used as input to subsequent processing such as entity detection and/or normalization/coding.”). Note: if the score is below threshold, the expansion substitution will not be substituted.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Naar, and Lee in view of Kondadadi to when the confidence score meets or exceeds a threshold value, dynamically substituting the acronym expansion for the acronym during the auditory presentation of the audio content; and when the confidence score does not meet or exceed the threshold value, preventing substitution of the acronym expansion for the acronym during the auditory presentation of the audio content, in order to improve by disambiguating one or more acronyms and/or abbreviations in the medical report text, as evidence by Kondadadi (See par. 0082).


Regarding claim 13, Gildein teaches the method of claim 12, wherein the audio content comprises at least one of: an audio file; a video file; broadcast data; or streaming data.  (Gildein, Par. 0004:” … combining the one or more authentic audio and the one or more real-time synthetic voice audios, creating one or more augmented teleconference audio and outputting the one or more augmented teleconference audio to teleconference participants.”).

Regarding claim 14, Gildein does not, but Naar further teaches the method of claim 12, wherein the evaluation component is integrated into the media player of the user device. (Naar, Par. 0043:” other optional client application modules 240, such as applications for social networking, word processing, calendaring, mapping, weather, stocks, time keeping, virtual digital assistant, presenting, number crunching [spreadsheets], drawing, instant messaging, e-mail, telephony, video conferencing, photo management, video management, a digital music player, a digital video player, 2D gaming, 3D [e.g., virtual reality] gaming, electronic book reader, and/or workout support; and”, and Par. 0076:”   ... the user device 102-1 provides a list 504 of service identifiers [e.g., tags, names, acronyms, service IDs, or resource identifiers, etc.] on user interface 502 as shown in FIG. 5.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Lee, and Kondadadi in view of Naar to wherein the evaluation component is integrated into the media player of the user device, in order to obtain a first content item associated with a first resource identifier of the one or more resource identifiers, thereby improving network operability and managing free content changed over the network between user devices and web servers as evidence by Naar (See Pars. 0007 and 0003).


Regarding claim 15, Gildein teaches the method of claim 12, wherein the evaluation component is integrated into the user device and is separate from the media player of the user device. (Gildein, Par. 0022:” ... substitute word store 126 consists of one or more substitute word stores 126. ... substitute word store[s] 126 is a record of sensitive words, acronyms, word fragments, vernacular or any other lexica used for text substitution. Substitute word store[s] 126 can be provided by various methods, including but not limited to, an administration process or by cognitive engine 130 corpus ingestion.”, and Par. 0014:” For example, traditional wired telephone is deficient of smartphone capability and therefore not capable of cognitive app[s] 112 operation.”). Note: Gilden's teaching implies that smartphone (user device) is capable of having the evaluation component integrated in it. Furthermore, media player being separate from the evaluation component of the user device is a matter of design choice.

Regarding claim 16, Gildein teaches the method of claim 12, wherein identifying the acronym in the audio content comprises: providing the audio content to the evaluation component; and (Gildein, Par. 0010:” … context corrected audio content is delivered to each teleconference participant [user] in their preferred natural language in near real-time.”).
before the auditory presentation of the audio content using the media player, applying NLP algorithm or audio recognition algorithm to at least a portion of the audio content. (Gildein, Par. 0040:” There second category of teleconference audio augmentation is content management. Step 306 manage content uses speech/text [audio recognition] 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus. When records are found (e.g., acronyms, sensitive words) text substitution 214 is operated using contextual elements provided from the teleconference session to expand or replace acronyms, word fragments, vernacular, etc... Other embodiments of the present invention provide translation or substitution of technical terms into local vernacular or language level of teleconference participants.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gildein, Naar, Lee and Kondadadi and in further view of Bhalotia  (US20140136567A1), David Ledet (US8909683B1)(hereinafter " Ledet "), Lee  (US20200394362A1) , Mengibar  et al. (US8868409B1)(hereinafter " Mengibar ").

Gildein, Naar, Lee, and Kondadadi fail to explicitly disclose, however, Bhalotia teaches the method of claim 12, wherein generating the confidence score comprises: assigning an acronym expansion score to the acronym expansion in each of the one or more resources associated with the user; (Bhalotia, Par. 0065:” At 604, various scores and/or counts for the abbreviation pairs are determined as applicable, for use in associating one or more expansion scores with each pair. Expansion scores may typically be based on a combination of a popularity score and one or more topic specific scores and used to rank expansions relative to other expansions. In various embodiments, a variety of scoring techniques may be used to form an expansion score.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Naar, Lee, and Kondadadi in view of Bhalotia to assign an acronym expansion score to the acronym expansion in each of the one or more resources associated with the user, in order to provide the user with an indication of the expansion of that acronym, as evidence by Bhalotia (See par. 0086).
Gildein, Naar, Lee, Kondadadi, and Bhalotia fail to explicitly disclose, however, Ledet teaches applying a weighting value to each of the one or more resources associated with the user; and (Ledet, Col. 18, lines 26 - 33:" Any type of calculus can be used to determine the weights to assign to content retrieved from a particular resource. Again, the notion is that the weights for a particular resource reflect the value or meaning of content from this resource, in terms of how indicative content from such a resource signifies something about the user, relative to the task of building the webpage. The weights, then, connote the importance or significance of the content from a particular source.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Naar, Lee, Kondadadi, Bhalotia in view of Ledet to apply a weighting value to each of the one or more resources associated with the user, in order to provide comparatively more valuable information for the particular category of content, as evidence by Ledet (See Col. 16, lines 24 -26).
Gildein, Naar, Lee, Kondadadi, Bhalotia and Ledet fail to explicitly disclose, however, Mengibar teaches combining one or more of the acronym expansion scores and one or more of the weighting values to generate the confidence score. (Mengibar, Col. 12, lines 11 - 17:" For example, the client device may determine a confidence score for each of multiple paths through the lattice 400, or potentially all possible paths through the lattice 400, where the confidence score is based on speech recognition weights, semantic scores determined by a server system, and semantic scores determined by the client-based semantic parser.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Naar, Lee, Kondadadi, Bhalotia and Ledet in view of Mengibar to combine one or more of the acronym expansion scores and one or more of the weighting values to generate the confidence score, in order to improve the ranking of the transcription, as evidence by Mengibar (See Col. 7, Lines 43-44).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gildein, Naar, Lee and Kondadadi and in further view of Steven Bruner  (US20140046661A1)(hereinafter "Bruner").

Gildein, Naar, Lee, and Kondadadi fail to explicitly disclose, however, Bruner teaches the method of claim 12, wherein dynamically substituting the acronym expansion for the acronym comprises: providing, by the evaluation component, to acronym expansion to the media player when the acronym occurs during the auditory presentation of the audio content. (Bruner, Par. 0071:” In another embodiment, the rules database may contain records of common phrases, expressions, and/or other common combinations of words. When an SL word DB element or ambiguous current word is encountered, the word may be checked, together with surrounding words in the Closed Captioning feed, against such records to determine whether it is part of a common phrase. If so, this allows for a quick determination of video elements that will follow the word element or deciphering the intended meaning of the ambiguous term. In one implementation, a match in the Closed Caption feed to a word record that is identified as an introductory word of a common phrase may automatically trigger the playback the full sequence of SL video clips corresponding to the words in that phrase.”, and Par. 0145:” The translation often further includes accessing the one or more libraries 135 and/or databases 115, 125 through the platform controller 105 and/or using one or more of the engines 110, 120, 130, 150, and identifying relevant translated speech elements, video clips, avatar code, sign language identifiers, other identifiers and/or other such representations corresponding to the speech elements and information. Further, the processing can include identifying contractions [e.g., "u" instead of "you", use "ur" instead of "you're", etc.], acronyms and the like. As described above, the sign language identifiers can correspond to prerecorded video clips, instructions and/or code used in defining sign language movements and implementing an avatar, identifiers to be used by a playback device in selecting and accessing video clips and/or avatar codes, or other such identifiers. Again, the translation can include utilizing the databases, libraries and the like.”, and Par. 0147:” Accordingly, information is received, translated and provided to a user, for example, in sign language. The process 610 can be performed in real time providing users with an immediate response and playback of the sign language.”). Note: Once acronyms or ambiguous word is encountered, it is quickly checked utilizing the databases, libraries and the like, and process it thru playback device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Naar, Lee, and Kondadadi in view of Bruner to provide, by the evaluation component, to acronym expansion to the media player when the acronym occurs during the auditory presentation of the audio content, in order to capture and the translation provided in substantially real time, as evidence by Bruner (See Par. 0140).


Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Gildein (US20170076713A1) , and in further view of Berstis  (US20040187084A1), Bhalotia  (US20140136567A1), Kondadadi (US20170199963A1).

Regarding claim 19, Gildein teaches a system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: (Gildein, Par. 0045:” Gildein, Par. 0045:” Communication device 110 and computer system 120 includes processors 401, cache 403, memory 402, persistent storage 405, communications unit 407, input/output [I/O] interface[s] 406 and communications fabric 404.”, and Par. 0047:” Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 405 and in memory 402 for execution by one or more of the respective processors 401 via cache 403.”, and Par. 0056:” In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays [FPGA], or programmable logic arrays [PLA] may execute the computer readable program instructions by utilizing state information of the computer readable program instructions ….”).
detecting an access of audio content by a user, wherein the access of the audio content causes auditory presentation of the audio content to the user; (Gildein, Par. 0010:” … context corrected audio content is delivered to each teleconference participant [user] in their preferred natural language in near real-time.”). Note: conference participants accessing conference voice data in a preferred language necessarily requires that the participants’ access is detected.
identifying an acronym in the audio content; (Gildein, Par. 0029:” ... content monitor 208 can pass transcript text towards text substitution 214 when a word, acronym or portion of a word of the transcript text exists in substitute word store 126.”, and Par. 0040:” ... Step 306 manage content uses speech/text 206 to create a transcript for content monitor 208 to process with substitute word store 126 corpus. When records are found [e.g., acronyms, sensitive words] text substitution 214 is operated using contextual elements provided from the teleconference session to expand or replace acronyms, word fragments, vernacular, etc.”). Note: when record is found, is referring to identifying an acronym.
evaluating a user-specific context for the user to identify an acronym expansion for the acronym, wherein the user-specific context is based on one or more resources associated with the user; (Gildein, Par. 0032:” In one embodiment of the present invention, text substitution 214 can determine the most likely substitution text when provided with a word, sentence, sentence fragment or other word fragment. Text substitution 214 will replace, expand or contract a word or sentence in the teleconference transcript considering context of the conversation provided by content monitor 208. For example, an acronym can be expanded to full meaning, a sensitive word can be censored or replaced or a word fragment [e.g., full word lost in noise] can be replaced with a predicted word. Text substitution 214 provides augmented transcript to text/speech converter 222 and/or translation generator 216 as required by teleconference session.”, and Par. 0018:” In one embodiment of the present invention, call hub controller 122 comprises, profile store 124, substitute word store 126, audio processor 128, cognitive engine 130 and audio output generator 132.”, and Par. ... profile store 124, consists of one or more profile stores 124. An embodiment of the present invention comprises profile store[s] 124 to register each calling device and information such as but not limited to call identifier, language used, voiceprint, volume level and background noise. Profile store[s] 124 is a historic record of teleconference metrics that cognitive engine 130 uses as corpus for continuous learning and adaptation.”, and Par. 0022:” In one embodiment of the present invention, substitute word store 126 consists of one or more substitute word stores 126. In an embodiment of the present invention substitute word store[s] 126 is a record of sensitive words, acronyms, word fragments, vernacular or any other lexica used for text substitution.”). Note: user resources are referred to data contained in the profile store and historic record;
during the auditory presentation of the audio content. (Gildein, Par. 0036:” In one embodiment of the present invention, audio composer 224 can combine conditioned audio from audio conditioner 220 and speech from text/speech converter 222. The audio conditioned, authentic voice [original voice from audio feed 204] will be provided when the base language of the teleconference speaker and teleconference participant is common. When text substitution is introduced [e.g., acronym, sensitive word, etc.], audio from text/speech converter 222 replaces the original audio word or phrase with a synthetic voice. In the case where translation generator 216 provides alternate natural language, audio composer 224 combines audio conditioner 220 and the natural language synthetic voice audio. Some embodiments can provide audio indicators such as, but not limited to, modified voice pitch or generic sound, to alert a teleconference participant where text substitution 214 exists.”). Note: when text (acronym) is substituted that is the expansion equivalent of the acronym, the audio composer combines audio of the expanded acronym with the rest of the audio. 
Gildein fails to explicitly disclose, however, Berstis teaches evaluating a global context to identify the acronym expansion for the acronym, wherein the global context is based on one or more resources of one or more entities associated with the user; (Berstis, “Fig. 9 depicts ‘Corporate Dictionary’ that is created and represent a global context”, and Par. 0041:” User Glossary A 416 and User Glossary B 418 may be user-customizable and user-editable so that the content of the glossary may be tailored to the specific use required by a user of the data processing system.”, and Par. 0066:” User Dictionary/Glossary A 910 and User Dictionary/Glossary B 908 are depicted as child dictionaries/glossaries of parent dictionary/glossary 906. Department A Dictionary/Glossary 906 and Department B Dictionary/Glossary 904 are depicted as child dictionaries/glossaries of parent dictionary/glossary 902. Corporate Dictionary/Glossary 902 [global context] is depicted as the root glossary.”). Note: Global context is referred to corporate glossary.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein in view of Berstis to evaluate  a global context to identify the acronym expansion for the acronym, wherein the global context is based on one or more resources of one or more entities associated with the user, in order to specify an option for the automatic expansion of the displayed acronym, as evidence by Berstis (See Par. 0062).
Gildein and Berstis fail to explicitly disclose, however, Bhalotia teaches generating a confidence score for the acronym expansion based on the user-specific context and the global context; and (Bhalotia, Par. 0053:” At 306, the best matches [confidence] [e.g., between a short form and a long form] are determined. In some embodiments, the portion of the process performed at 306 is implemented by abbreviation engine 110. As described in more detail below, expansions can be scored and ranked by such factors as their affiliation with a particular topic [“MRI” is very likely to be used in a health context] and their popularity [e.g., within collection 102 as a whole]. If context cannot be ascribed to a term [e.g., a user is visiting the site for the first time or the term is particularly ambiguous, such as “MS”], in some embodiments, a variety of possible expansions are presented to the user. For example, the top ranked expansion [i.e., having the highest expansion score] [highest confidence] from the top three categories is provided so that the user can guide the search results accordingly.”). Note: health context is a global context, and use visiting the site as user-specific context
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein and Berstis in view of Bhalotia to generate a confidence score for the acronym expansion based on the user- specific context and the global context, in order to provide the user with an indication of the expansion of that acronym, as evidence by Bhalotia (See par. 0086).
Gildein, Berstis and Bhalotia fail to explicitly disclose, however, Kondadadi teaches based on the confidence score, dynamically substituting the acronym expansion for at least one instance of the acronym. (Kondadadi, Par. 0087:” ... In some embodiments, multiple alternative hypotheses for the proper expanded form of an acronym/abbreviation may each be matched to one or more terms and/or codes to generate multiple alternative hypotheses for proper terms and/or codes for the extracted medical fact, with corresponding probabilities and/or scores. In some embodiments, if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold, then the acronym/abbreviation itself, rather than the determined expanded form, may be used as input to subsequent processing such as entity detection and/or normalization/coding.”). Note: In a BRI sense if the score is below threshold, the expansion substitution will not be substituted, conversely, it implies when the confidence score meets or exceeds a threshold the expansion substitution will be substituted.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Berstis and Bhalotia in view of Kondadadi to base on the confidence score, dynamically substituting the acronym expansion for at least one instance of the acronym, in order to improve by disambiguating one or more acronyms and/or abbreviations in the medical report text, as evidence by Kondadadi (See par. 0082).

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Gildein  , Berstis, Bhalotia, Kondadadi , and in further view of Jetley (US20190179898A1).

	Gildein, Berstis, Bhalotia and Kondadadi fail to explicitly disclose, however, Jetley teaches the system of claim 19, wherein the one or more resources of the one or more entities associated with the user comprise one or more lists of acronyms and acronym expansions that are at least one of: popular, known, or recognized. (Jetley, Par. 0006:” Such contextual data can be analyzed with a set of documents to rank expansions and definitions based on who in the organization used one or more acronyms, and when they used them. The use of organizational data or other relevant contextual data produces a knowledge base that is more local [location] to a person, team, a department, or an organization, which may be more accurate than a database using broader resources, such as dictionary definitions, etc.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gildein, Berstis, Bhalotia and Kondadadi in view of Jetley to employ based on the confidence score, dynamically substituting the acronym expansion for at least one instance of the acronym during the auditory presentation of the audio content, in order to improve user interaction with a computing device, as evidence by Jetley (See Par. 0007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kao et al. (US-20070174045A1) teaches, Par. 0038:” In another embodiment, an acronym expansion feature can be included in an audio only interface, such as a telephone interface used by users when interfacing with an interactive voice response system (IVR). A user hearing an unknown acronym, which may be speech output transcoded from a text-based source, can select to pause a speech stream (by pressing a keypad button or speaking a triggering phrase) and to hear an expansion for the acronym. After the expansion is audibly presented, the interrupted speech stream can resume. Moreover, a user configurable option can permit a user to have all acronyms that have matching expansions within an acronym expansion repository automatically replaced with their equivalent expansions when text including the acronyms is audibly rendered.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/MICHELLE M KOETH/Primary Examiner, Art Unit 2656